Citation Nr: 1203995	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-25 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an increased evaluation for degenerative disc disease of the lumbar spine, currently evaluated as 40 percent disabling prior to September 1, 2009, and 20 percent thereafter.

2. Entitlement to an evaluation in excess of 60 percent for status post myocardial infarction with mitral valve regurgitation. 

3. Entitlement to an effective date earlier than May 1, 2011, for the award of a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from September 1980 to February 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2007 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The issues of entitlement to an increased evaluation for status post myocardial infarction and entitlement to an earlier effective date for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Prior to September 1, 2009, degenerative disc disease of the lumbar spine is manifested by subjective complaints of pain, difficulty standing and sitting, fatigability and decreased range of motion and objective evidence of severe decreased range of motion of the lumbar spine; there is no evidence of ankylosis or incapacitating episodes having a total duration of at least six weeks during a twelve-month period, nor is there evidence of any associated neurological impairment for which a separate evaluation has not been previously awarded.

2. As of September 1, 2009, degenerative disc disease of the lumbar spine is manifested by subjective complaints of pain, difficulty standing and sitting, fatigability and decreased range of motion with objective evidence of no more than moderate limitation of motion of the lumbar spine; there is no evidence of ankylosis or incapacitating episodes having a total duration of at least four weeks during a twelve-month period, nor is there evidence of any associated neurological impairment for which a separate evaluation has not been previously awarded..


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent prior to September 1, 2009, and 20 percent thereafter, for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 and 5243, General Rating Formula for Diseases and Injuries of the Spine (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For increased-rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment." Vazquez-Flores v. Shinseki, 24 Vet.App. 94, 102-03 (2010) [hereinafter Vazquez-Flores II ] (citing Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)). 

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision in August 2006 and additional notice in June 2009.  The claim was subsequently readjudicated, most recently in a September 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded multiple VA examinations for his disability on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The Board finds these examinations are adequate for the purposes of the instant claims, as they involved a review of the Veteran's pertinent medical history as well as a physical examination of the Veteran, and provide a review of relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's lumbar spine disability has been evaluated as 40 percent disabling prior to September 1, 2009, and 20 percent thereafter, under 38 C.F.R. § 4.71a, Diagnostic Code 5237, pertaining to lumbosacral strain.  In addition, the Board notes the Veteran has been diagnosed with degenerative disc disease of the lumbar spines.  As such, Diagnostic Code 5243 pertaining to intervertebral disc syndrome, is also applicable to the instant claim.  Diagnostic Code 5243 rates intervertebral disc syndrome based on incapacitating episodes.  

In addition to the evaluation under Diagnostic Code 5237, the Veteran is separately rated for right and left lower extremity sciatica from degenerative disc disease of the lumbar spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.

Finally, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

I. Prior to September 1, 2009

As noted above, the Veteran's lumbar spine disability has been evaluated as 40 percent disabling prior to September 1, 2009.  Initially, the Board observes that, at 40 percent disabling, the Veteran's lumbar spine disability has been assigned the maximum schedular evaluation based on limitation of motion during this period of the appeal.  See 38 C.F.R. § 4.71a, General Rating Formula.  At an October 2006 VA examination, flexion was noted from 0 to 30 degrees.  At the March 2009 VA examination, flexion was to 80 degrees.  As there is no evidence of ankylosis of the lumbar spine in the instant case, a higher evaluation is not warranted for the Veteran's lumbar spine disability under the General Rating Formula during this period.  Id. 

With respect to intervertebral disc syndrome, the Board observes there is no evidence of incapacitating episodes sufficient to warrant an increased evaluation in the instant case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  In this regard, the March 2009 VA examination report specifically notes there had been no incapacitating episodes requiring physician-ordered bed rest.  There is no other evidence of record to suggest the Veteran has been prescribed bed rest by a physician.  As such, an evaluation in excess of 40 percent is not warranted based on intervertebral disc syndrome.  

In sum, there is no competent evidence of ankylosis or incapacitating episodes at any point prior to September 1, 2009.  As such, the Board finds that a preponderance of the evidence is against a higher evaluation for the Veteran's lumbar spine disability at any point during this stage of the Veteran's appeal.  Therefore, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. As of September 1, 2009

As of September 1, 2009, the Veteran's lumbar spine disability has been evaluated as 20 percent disabling.  For the reasons discussed below, the Board finds that an evaluation in excess of 20 percent is not warranted at any point during this period of the Veteran's appeal. 

With regards to range of motion testing, a March 2009 VA examination report, the basis for the current 20 percent evaluation, noted the Veteran as exhibiting flexion of the lumbar spine to 80 degrees (with pain at 70 degrees) and full extension to 30 degrees (with pain at 30 degrees).  The VA examiner noted that no additional loss of motion was found due to pain, weakness, fatigue or lack of endurance.  See DeLuca, supra.  An August 2011 VA examination report notes the Veteran exhibited full flexion and extension of the lumbar spine, both before and after repetitive testing.  The VA examiner noted that no additional loss of motion was found due to pain, weakness, fatigue or lack of endurance.  See DeLuca, supra.  

Applying the range of motion measurements to the General Ratings Formula, the results of the March 2009 and August 2011 VA examinations demonstrate the Veteran is not entitled to an evaluation greater than 20 percent for his lumbar spine disability at any point as of September 1, 2009, based upon limitation of motion.  See 38 C.F.R. § 4.71a.  In this regard, the Board notes there is no medical evidence of forward flexion of the lumbar spine limited to 30 degrees or less during this period of the Veteran's appeal.  Id.  In addition, there is no objective evidence of ankylosis of the lumbar spine or of the entire spine this period of the Veteran's appeal.  Id.

The Board acknowledges the Veteran's complaints of pain throughout the range of motion of his lumbar spine.  See August 2011 VA examination report.  However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the lumbar spine to 30 degrees or less as discussed above and, as such, does not serve as a basis for an evaluation in excess of 20 percent for orthopedic manifestations of a lumbar spine disability.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

The Board has also considered whether the Veteran is entitled to an increased evaluation under the schedular criteria for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a , Diagnostic Code 5243.  However, a higher evaluation is not warranted because there is no competent medical evidence of incapacitating episodes, defined by regulation as physician prescribed bed rest, at any point in the appeal period.  

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for his service-connected lumbar spine disability at any point as of September 1, 2009.  The Board has considered whether the benefit of the doubt rule applies to this stage of the appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against an increased evaluation for this period; thus, this rule does not apply and the claim must be denied.  

III. Additional Considerations

The Board acknowledges the Veteran's contentions that his service-connected degenerative disc disease of the lumbar spine warrants evaluations greater than those assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected lumbar spine disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has also considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  As detailed above, the Veteran has been previously awarded separate evaluations for radiculopathy of the bilateral lower extremities.  The Board finds additional separate evaluations are not warranted for neurological manifestations of the Veteran's lumbar spine disability, as there is no evidence of bowel or bladder impairment due to degenerative disc disease.  

The discussion above reflects that the symptoms of the Veteran's lumbar spine disabilities are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

As a final note, the Board observes entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board notes the Veteran has been previously awarded TDIU.  As such, additional discussion of whether TDIU is warranted is not necessary in the instant case.


ORDER

An evaluation in excess of 40 percent prior to September 1, 2009, or 20 percent thereafter, for degenerative disc disease of the lumbar spine is denied.


REMAND

The Veteran's claim for an increased evaluation for status post myocardial infarction with mitral valve regurgitation was denied by the January 2007 rating decision.  In July 2007, the Veteran submitted a timely Notice of Disagreement (NOD) with respect to this issue.  The Veteran had also perfected an appeal as to a claim of entitlement to TDIU, but a May 2011 rating decision awarded TDIU benefits as of May 1, 2011.  This decision fully satisfied the Veteran's appeal regarding entitlement to TDIU.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, in a November 2011 brief, the Veteran's representative asserted the AOJ erred in the assignment of an effective date for the award of TDIU.  The Board will accept the Veteran's representative's brief as an NOD with the effective date assigned by the May 2011 rating decision.

The RO has not issued a statement of the case (SOC) to the Veteran which addresses either NOD.  The Court has made it clear that the proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to these issues.  38 C.F.R. § 19.26 (2011).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the issues of: (1) entitlement to an evaluation in excess of 60 percent for status post myocardial infarction with mitral valve regurgitation; and (2) entitlement to an effective date earlier than May 1, 2011, for the award of TDIU.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


